Judgment of the Supreme Court, Queens County, rendered January 3, 1968, modified, on the law and the facts, so as to amend the sentence from imprisonment in the Penitentiary of the City of New York to imprisonment for a definite term of one year. As so modified, judgment affirmed. In our opinion, the court below erred in imposing an indefinite term of imprisonment under article 7-A of the Correction Law, which, at the date of sentence, had been repealed. (See People v. Monteleone, 30 A D 2d 158.) Christ, Acting P. J., Brennan, Rabin, Munder and Martuscello, JJ., concur.